[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Plassman v. Ohio Adult Parole Auth., Slip Opinion No. 2014-Ohio-4033.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-4033
                 PLASSMAN v. OHIO ADULT PAROLE AUTHORITY.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
             it may be cited as Plassman v. Ohio Adult Parole Auth.,
                         Slip Opinion No. 2014-Ohio-4033.]
Habeas corpus—Res judicata bars issuance of writ—Relator had adequate
        remedy by way of appeal—Writ denied.
   (No. 2013-1552—Submitted June 10, 2014—Decided September 23, 2014.)
                                  IN HABEAS CORPUS.
                               _____________________
        Per Curiam.
        {¶ 1} In 1995, relator, Todd Plassman, pled guilty to several counts of
rape and was sentenced to indefinite terms of 9 to 25 years, to be served
concurrently, but consecutively to his sentence imposed in another case.
Plassman alleges that the prosecutor and the judge in his 1995 rape case verbally
agreed off the record that he would serve no more than ten years in prison if he
pled guilty. He asserts that he would not have pled guilty without such a promise.
                             SUPREME COURT OF OHIO




       {¶ 2} However, his claim is procedurally barred. Plassman has filed a
variety of actions over the years in an attempt to enforce the alleged limit on his
sentence, some of which were decided on the merits but never appealed to this
court. See, e.g., State v. Plassman, 6th Dist. Fulton No. F-03-017, 2004-Ohio-
279; State v. Plassman, 6th Dist. Fulton No. F-07-036, 2008-Ohio-3842. These
actions not only render the case res judicata, but demonstrate that he had adequate
remedies at law, precluding habeas relief.
       {¶ 3} A prisoner seeking release is not entitled to the writ when an
appeal or other adequate remedy at law exists. Billiter v. Banks, 135 Ohio St. 3d
426, 2013-Ohio-1719, 988 N.E.2d 556, ¶ 8.
       {¶ 4} Habeas corpus does not lie to challenge an alleged breach of a plea
agreement, because other remedies are available. Arnett v. Sheets, 4th Dist. Ross
No. 10CA3156, 2010-Ohio-3985, ¶ 7, citing State ex rel. Rowe v. McCown, 108
Ohio St. 3d 183, 2006-Ohio-548, 842 N.E.2d 51, at ¶ 5. Here, as in Arnett and
Rowe, Plassman had alternative remedies available to him, such as filing a motion
with the sentencing court to withdraw his guilty plea or to enforce the plea
agreement. Therefore, habeas corpus is inappropriate. Agee v. Russell, 92 Ohio
St.3d 540, 544, 751 N.E.2d 1043 (2001), citing Gaskins at 383.
       {¶ 5} In addition, Plassman’s numerous motions and other attempts to
enforce the plea agreement, some of which were decided on the merits, mean that
any further actions on those arguments are barred by res judicata. In particular,
the Sixth District specifically held that “[Plassman’s] argument of a ten-year
sentence justifying warranting a Crim.R. 32.1 withdrawal of plea fails on its
merits given the contents of the record of sentencing.” 2008-Ohio-3842, ¶ 24.
Plassman failed to appeal that holding to this court. Thus, the issues he raises are
not only res judicata, they are barred from consideration in habeas corpus due to
the availability of other remedies.
       {¶ 6} We deny the writ.



                                         2
                                January Term, 2014




                                                           Writ denied.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Todd Plassman, pro se.
       Michael DeWine, Attorney General, and M. Scott Criss, Assistant
Attorney General, for respondent.
                         _________________________




                                        3